Case 2:21-cv-04954 Document 1-8 Filed 06/17/21 Page 1 of 3 Page ID #:55




       EXHIBIT 8
    Case 2:21-cv-04954 Document 1-8 Filed 06/17/21 Page 2 of 3 Page ID #:56




AP20:067

FOR IMMEDIATE RELEASE
July 23, 2020
CONTACT:
SOS Press Office
(916) 653-6575

 National Association of Secretaries of State Presents
           California Secretary of State with
                  2020 IDEAS Award
SACRAMENTO, CA – The National Association of Secretaries of State (NASS) presented the
2020 IDEAS (Innovation, Dedication, Excellence and Achievement in Service) Award to the
Office of the California Secretary of State for California's VoteSure program. This award
recognizes significant state contributions to the mission of NASS.

The VoteSure program, launched in October 2018, is a statewide public education campaign to
increase voter awareness about election misinformation online and provide official, trusted
election resources. The campaign included the launch of VoteSure.sos.ca.gov, a web portal that
consolidates important voter resources.

California Secretary of State Alex Padilla said this about the VoteSure program receiving the
NASS IDEAS Award:

“Bad actors — both foreign and domestic — continue to threaten our elections and elections
officials must be more proactive and innovative in strengthening voter confidence. In response,
California launched VoteSure, the first initiative of its kind in the nation to both promote official,
trusted sources of election information while countering election misinformation on social media.

"VoteSure strategically placed social media ads aimed at directing voters to official elections tools,
information, and resources. Other ads explained the various security measures in place that protect
the integrity of our elections. The initiative also included proactive social media monitoring for
election misinformation and provided voters a dedicated email address to report suspicious posts.
We worked in partnership with social media platforms to develop more efficient reporting
procedures for potential misinformation. Misinformation identified by our office or voters was
promptly reviewed and, in most cases, removed by the social media platforms.

"This era demands swift communication campaigns to respond to emerging threats. Despite the
threats and misinformation, a record number of Californians cast their ballots in the November
2018 midterm election. I’m proud of the California Secretary of State staff and of California voters




                                                                                                         1/2
   Case 2:21-cv-04954 Document 1-8 Filed 06/17/21 Page 3 of 3 Page ID #:57




who helped make VoteSure an immediate success, and I am thankful for my colleagues’
recognition of our work in California.”

The award was voted on by members of NASS and announced by NASS Awards Committee co-
chair and North Dakota Secretary of State Al Jaeger during the NASS 2020 Virtual Summer
Conference Business Meeting on July 22, 2020.
                                         ###




                                                                                          2/2
